 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5              EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
 6   MARY ANN CADRETT, et al.,                          CASE NO. 1:18-cv-01343-SAB
 7                   Plaintiffs,
                                   ORDER RE: STIPULATION OF
 8                   v.            DISMISSAL OF PLAINTIFF JOHN
                                   CADRETT’S CAUSE OF ACTION FOR
 9   SPROUTS FARMERS MARKET, INC., LOSS OF CONSORTIUM
     et al.,
10                                 (ECF No. 17)
              Defendants.
11

12

13            On April 18, 2019, the parties filed a stipulation to dismiss Plaintiff John Cadrett’s loss of
14   consortium claim in this action with each of the parties to bear their own fees and costs as to his
15   claims. Rule 41(a) of the Federal Rules of Civil Procedure allows a party to dismiss some or all of

16   the defendants in an action through a Rule 41(a) notice. Wilson v. City of San Jose, 111 F.3d 688,
     692 (9th Cir. 1997). As this is the only claim brought by Plaintiff John Cadrett, he shall be
17
     terminated from this action.
18
              Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Plaintiff John
19
     Cadrett shall be terminated in this action.
20

21   IT IS SO ORDERED.

22   Dated:     April 19, 2019
23                                                      UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28


                                                        1
